Appeal by defendant, as limited by his motion, from three sentences of the County Court, Suffolk County, each imposed December 8, 1975, upon his conviction of attempted burglary in the third degree, criminal possession of stolen property in the third degree and attempted grand larceny in the third degree, on his plea of guilty, the sentences being prison terms of one year, with the sentences to run concurrently with each other and with a sentence imposed for violation of probation. Sentences modified, as a matter of discretion in the interest of justice, by reducing the period of incarceration to the time already served. As so modified, sentences affirmed. The sentences were excessive to the extent indicated. Shapiro, J. P., Cohalan, Margett and Martuscello, JJ., concur.